DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 November 2022 have been fully considered but they are not persuasive.
Claims 1-13, 15-17, 19-21, and 24-32 are allowed due to the amendments and the filing of a proper terminal disclaimer. 
Applicant did not amend or present any arguments with respect to claims 33-38. Therefore, the rejections of claims 33-38 are maintained as discussed below. 
Claim 39 is now objected to due to the filing of the terminal disclaimer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carragher (WO 2016/024122).
	With respect to claim 33: Carragher discloses a ring section component (82) of a stacked thermally deformable annular packer (88; Fig. 11) for use in oil and gas wells (Abstract), said ring section comprising: 
a tubular body (tubular structure 85 are mounted on in Figs. 11-12) formed from a eutectic or bismuth-based alloy (88; pg. 12, lines 23-25), the body having a first surface (part of 82 that touches 81 in Fig. 11) that, in use, faces towards other component parts (81) of the stacked thermally deformable annular packer (Fig. 11); and 
wherein the tubular body of the ring section is provided with one or more enclosed voids (89) that are configured to become exposed when the ring sections melt (89 will be exposed when the eutectic alloy melts; Figs. 11-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Carragher as applied to claim 33 above, and further in view of Brandell (US 5,279,370).
With respect to claim 35: Carragher does not disclose each enclosed void is wither at a reduced pressure or completely evacuated. Brandell teaches it is known in the art for a packer (Fig. 1) to have voids (22, 167) at a reduced pressure that are configured to be exposed when the packer is subject to a predetermined pressure or temperature (Col. 7, lines 17-25). It would be obvious to one having ordinary skill in the art at the time of filing to combine the rupture disks of Brandell with the invention of Carragher since doing so would allow the void to be isolated until it needed to be used.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 34-38 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 32-36 of prior U.S. Patent No. 11,199,067. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1-13, 15-17, 19-21, and 24-32 are allowed.
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672